Case 20-10036-CSS Doc129 Filed 03/27/20 Page 1of1

Clerlk of Bank evpicy (oars %
to lids Motion ab Conve Cth 5 Chea fer II

 

a elie
toe Cheap Hen 7 ia Tough Mdidda? ak ~ T2~54 Mintle
ees. fas dcmren’ des also pecntedt that as . Pee ie zad.
(wl aebiew. Sup Saas S/o tide eae ae 04) ccf
mel we rig only

of S3/a3/a0 Q 14:00 7M

> emeeoe ly, Mth fi
Mother a Larder Spch

US Sa tale OS:
B-erbel Parle PA—15-/0a- a

Cie. QO TO05L (ess)
Tong h Mudde- A ne, Cf ely shee kd net have He
ability fo lig cidade ath while ese petted ekg (seek x5

mysell ) in the QOD precy whe bre pre-poid lore _
oN Ce7 18a tou fees, A ae

Oud

SG os
“A MN
-
as —= cay
Sz Pa ra
=a =o
owe Ro J
Raz nr
see Mm
oa
=S O
=e &
m2 an

? Ww
